225 Ga. 585 (1969)
170 S.E.2d 417
HARDY
v.
HARDEE.
25363.
Supreme Court of Georgia.
Submitted September 10, 1969.
Decided September 29, 1969.
Hutcheson, Kilpatrick, Watson, Crumbley & Brown, John L. Watson, Jr., for appellant.
Miles B. Sams, for appellee.
NICHOLS, Justice.
1. Where the trial court awards a 14-year-old child to the parent selected by such child as the parent with whom he desires to live, it is tantamount to a finding that such parent is fit, just as a denial of such child's request must be construed as a finding that such parent is unfit. Compare Pritchett v. Pritchett, 219 Ga. 635, 636 (135 SE2d 417); Burney v. Burney, 222 Ga. 790 (152 SE2d 871).
2. Unless the evidence demands a finding contrary to the trial court's judgment that a parent is "fit" or "unfit," the judgment of the trial court on such issue is conclusive and will not be disturbed on appeal.
3. Where, as in the present case, the trial court awarded custody of the 14-year-old to the parent with whom he expressed a desire to live and the evidence does not demand a finding that such parent is unfit, the judgment of the trial court must be affirmed. See Ga. L. 1962, p. 713 (Code Ann. §§ 30-127, 74-107); Froug v. Harper, 220 Ga. 582 (140 SE2d 844).
Judgment affirmed. All the Justices concur.